Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 25-47 are pending. Claims 1-24 are cancelled on preliminary amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 11-13 of U.S. Patent No. 10832206. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claims 25-47 are anticipated by the limitations of claims 1, 2, 4-6, and 11-13 of ‘206 patent. The claims in the present invention are broader.
Claims 25-28 are anticipated by claim 1 of the ‘206 patent. 
Claim 29 is anticipated by claim 2 of the ‘206 patent. 
Claims 30 is anticipated by claim 4 of the ‘206 patent. 
Claims 31 is anticipated by claim 5 of the ‘206 patent. 
Claims 32 is anticipated by claim 6 of the ‘206 patent. 
Claims 33 is anticipated by claim 11 of the ‘206 patent. 
Claims 34 is anticipated by claim 12 of the ‘206 patent. 
Claims 35 is anticipated by claim 13 of the ‘206 patent. 
Claims 36 and 37 are similar to claim 1 and therefore anticipated by independent claim 1 (or also independent claims 23 and 24) of the ‘206 patent, respectively.
Claims 38-47 are similar to claims 26-35 and therefore anticipated by claims 1, 2, 4-6, and 11-13 of the ‘206 patent, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, 36 and 27 recites the limitation ‘using the real time location data to refine the optimized delivery route, by i) rerouting the selected carrier through or away from one or more of the traffic zones in at least one of the sub sectors,’. However. There is insufficient antecedent basis for this limitation in the claim. 
	The sub sectors are first recited in claims 26 and 28, and therefore there is insufficient antecedent basis for ‘atleast one of the subsectors’. For examination purposes, Examiner will interpret this limitation as ‘using the real time location data to refine the optimized delivery route, by i) rerouting the selected carrier through or away from one or more of the traffic zones’.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 25-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 25 is directed to a series of steps, and therefore is a process.
Claim 36 is directed to a non-transitory computer readable media and therefore are an article of manufacture.
Claim 37 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
The limitation of Claim 25 recites:
A method for executing a delivery, the method comprising: 
obtaining a delivery plan based on at least an origin of one or more items to be delivered, an availability of the one or more items, and a delivery destination; 
receiving real time data associated with local attributes for a geographic region associated with the delivery plan; 
determining an optimized delivery route for the delivery plan using the real time data and by identifying a plurality of traffic zones; 
incorporating the optimized delivery route in the delivery plan; 
initiating the delivery based on the delivery plan, on behalf of a retailer, manufacturer or wholesaler, by communicating with a selected one of a plurality of carriers; 
receiving real time location data from the selected carrier; 
using the real time location data to refine the optimized delivery route, by i) rerouting the selected carrier through or away from one or more of the traffic zones in at least one of the sub sectors, and/or ii) rerouting the selected carrier based on availability of the one or more items, according to the real time location data; and 
sending a new optimized delivery route to the selected carrier.  

The limitations of Claim 36 recites:
obtaining a delivery plan based on at least an origin of one or more items to be delivered, an availability of the one or more items, and a delivery destination; 
receiving real time data associated with local attributes for a geographic region associated with the delivery plan; 
determining an optimized delivery route for the delivery plan using the real time data and by identifying a plurality of traffic zones; 
incorporating the optimized delivery route in the delivery plan; 
initiating the delivery based on the delivery plan, on behalf of a retailer, manufacturer or wholesaler, by communicating with a selected one of a plurality of carriers; 
receiving real time location data from the selected carrier; 
using the real time location data to refine the optimized delivery route, by i) rerouting the selected carrier through or away from one or more of the traffic zones in at least one of the sub sectors, and/or ii) rerouting the selected carrier based on availability of the one or more items, according to the real time location data; and 
sending a new optimized delivery route to the selected carrier.  

The limitations of Claim 37 recites:
obtaining a delivery plan based on at least an origin of one or more items to be delivered, an availability of the one or more items, and a delivery destination; 
receiving real time data associated with local attributes for a geographic region associated with the delivery plan; 
determining an optimized delivery route for the delivery plan using the real time data and by identifying a plurality of traffic zones; incorporating the optimized delivery route in the delivery plan; 
initiating the delivery based on the delivery plan, on behalf of a retailer, manufacturer or wholesaler, by communicating with a selected one of a plurality of carriers; receiving real time location data from the selected carrier; 
using the real time location data to refine the optimized delivery route, by i) rerouting the selected carrier through or away from one or more of the traffic zones in at least one of the sub sectors, and/or ii) rerouting the selected carrier based on availability of the one or more items, according to the real time location data; and 
sending a new optimized delivery route to the selected carrier.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making optimizing a delivery route for a carrier based on traffic data. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements (Claim 25 recites no additional elements):
Claim 36:
A non-transitory computer readable medium comprising computer executable instructions for executing a delivery, the computer executable instructions comprising instructions for...
Claim 37:
A system for executing a delivery, the system comprising a processor and memory, the memory comprising computer executable instructions for...
 
These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 26-35 and 38-47 further narrow the recite the same abstract ideas recited in Claim 25 and 37, respectively. Therefore, claims 26-35 and 38-47 are directed to an abstract idea for the reasons given above. 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 27
Purchasing user interface
Claim 28
Intermediary server device 
Communication network
Purchasing user interface
Consumer device
Carrier device
Claim 29
Electronic delivery appointment
Consumer device
Claim 30
Personal device
Claim 31
Intermediary server device
Retailer interface
Customized front end interface
Claim 35
Image
Claim 39
Purchasing user interface
Claim 40
Intermediary server device 
Communication network
Purchasing user interface
Consumer device
Carrier device
Claim 41
Electronic delivery appointment
Consumer device
Claim 42
Personal device
Claim 43
Intermediary server device
Retailer interface
Customized front end interface
Claim 47
image

These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-26, 29, 33, 34, 36-38, 41 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaqub (US2008/0275643A1) and in further view of Nagda (US2003/0084125A1) and in further view of Yang (US2007/0150375A1).

Claim 25: Yaqub teaches A method for executing a delivery, the method comprising: 
receiving real time data associated with local attributes for a geographic region associated with the delivery plan; (Yaqub, par. 0054)

Yaqub, in Par. 0054, teaches real time traffic information pertaining to a local area (such as, e.g. geographical zone or area) 

determining an optimized delivery route for the delivery plan using the real time data and by identifying a plurality of traffic zones; (Yaqub, par. 0060-0061)

Yaqub, in Par. 0060-0061, teaches that the Optimum Route Planning Algorithm uses the following data for its calculations: real time traffic and congestion information on local routes and highways. (i.e. plurality of traffic zones, e.g. local route and highway)

receiving real time location data from the selected carrier; (Yaqub, Par. 0050)

Yaqub, in Par. 0050 teaches, teaches that the onboard server functions to receive location information of the delivery van 100 from the GPS 116 (real time location data)

using the real time location data to refine the optimized delivery route, by i) rerouting the selected carrier(Yaqub, Par. 0050) and 

Yaqub, in par. 0050, teaches that The location information may be used to determine whether or not the service vehicle has visited a desired destination so that any recalculated optimum routes (due to receipt of updated information) may take this into account. (i.e. refining and rerouting)

sending a new optimized delivery route to the selected carrier.  (Yaqub, Par. 0048)

Yaqub, in par. 0048, teaches that the recalculates the optimum route using such updated information, communicates the updated route to the driver of the delivery van 100 via the user interface.

Yaqub does not teach by Nagda teaches
obtaining a delivery plan based on at least an origin of one or more items to be delivered, an availability of the one or more items, and a delivery destination; (Nagda, Par. 0027-0027)

Nagda, in Par. 0026-0027, teaches that a demand (i.e. delivery plan) includes information such as origin, destination, dates, trailer type needed, dates available. cargo volume (i.e. origin, item availability and delivery destination)
incorporating the optimized delivery route in the delivery plan; (Nagda, Par. 0026-0027)

Nagda, in Par. 0026-0027, teaches providing a delivery service along the route (i.e. incorporating delivery route in the delivery plan)

initiating the delivery based on the delivery plan, on behalf of a retailer, manufacturer or wholesaler, by communicating with a selected one of a plurality of carriers; (Nagda, Par. 0027-0027)

Nagda, in Par. 0026-0027 teaches providing the demand (i.e. delivery plan) where carriers can review and bid, the shipper (i.e. retailer manufacturer or wholesaler) can select a carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimized delivery routing system of Yaqub to include a delivery plan based on certain criteria and initiating the delivery plan on behalf of a shipper to a plurality of carriers, as taught by Nagda, in order to provide an efficient way to match shipping demands with capacities of carriers.

While Yaqub, in in Par. 0069 and 0071 teaches routing based on road map data and traffic and that an optimum route can include a specific route but rush hour and updated data could result in updating the route, it does not explicitly teach but Yang teaches through or away from one or more of the traffic zones (Yang, par. 0106)

Yang, in Par. 0106, teaches that the server may make divisions based on traffic conditions because division 3112 is a rural area where the average traveling speed is faster, and division 3114 is an urban area where the average traveling speed is slower. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rerouting based on traffic conditions of Yaqub to include going through or away one of the fast and slow divisions (i.e. traffic zones), as taught by Yang, in order to use the fastest route based on traffic conditions. (Yang, Par. 0106)

Claim 26: Yaqub and Nagda and Yang teach The method of claim 25, Yang further teaches wherein the optimized delivery route is determined by: 
defining the geographic region; (Yang, par. 0106)
defining a plurality of sub sectors within the geographic region; (Yang, par. 0106)
refining the sub sectors according to the real time data associated with the local attributes affecting the corresponding sub sector to identify the plurality of traffic zones; and (Yang, par. 0106)
using the refined sub sectors to map the optimized delivery route; (Yang, par. 0106)

Yang, in Par. 0106, teaches the server divides the area defined by user-selected identifier(s) (i.e. geographic zone) into divisions, (i.e. sub sectors) such as division 3110, 3112, 3114, and 3116, by division boundaries 3120, 3122, and 3124. The server may divide a user identifier-defined area into several divisions or may keep the area to only one division. The decision to divide an area into divisions may be made according to traffic conditions (i.e. local attributes). For example, as shown in FIG. 25, the server may divide division 3112 and division 3114 as shown, because division 3112 is a rural area where the average traveling speed is faster, and division 3114 is an urban area where the average traveling speed is slower (i.e. traffic zones). The server calculates the traveling speed in each division (i.e. refining sub sectors according to real time data)
See above rationale to combine.

Claim 29: Yaqub and Nagda and Yang teach The method of claim 25, Yaqub teaches further comprising generating an electronic delivery appointment and communicating the delivery appointment to at least one of the selected carrier and the consumer device.  (Yaqub, Par. 0046: SMS message to coordinate delivery between the user and delivery van driver)

Claim 33: Yaqub and Nagda and Yang teach The method of claim 25, Yaqub teaches further comprising receiving delivery status data from the selected carrier.  (Yaqub, Par. 0050: location information may be used to determine whether or not the service vehicle has visited a desired destination. The software preferably requires confirmation by the vehicle operator that a delivery has been successfully made at the desired destination (i.e. delivery status data))

Claim 34: Yaqub and Nagda and Yang teach The method of claim 33, Yaqub teaches wherein the delivery status data comprises any one or more of: a pick up status, a delivery status, a route change, a damage notification, and a signature.  (Yaqub, Par. 0050: location information may be used to determine whether or not the service vehicle has visited a desired destination. The software preferably requires confirmation by the vehicle operator that a delivery has been successfully made at the desired destination (i.e. delivery status data))

Claim 36: Claim 36 is directed to a non-transitory computer readable medium. Claim 36 recite limitations that are parallel in nature as those addressed above for claim 25 which is directed towards a method. Claim 36 is therefore rejected for the same reasons as set forth above for claim 25. Furthermore, claim 36 recites a non-transitory computer readable medium (see par. 0033 and Fig. 1 of Yaqub).

Claim 37: Claim 37 is directed to a system. Claim 37 recite limitations that are parallel in nature as those addressed above for claim 25 which is directed towards a method. Claim 37 is therefore rejected for the same reasons as set forth above for claim 25. Furthermore, 37 recites processor and memory (see par. 0033 and Fig. 1 of Yaqub) 

Claims 38, 41 and 45-46: Claims 38, 41 and 44-46 recite limitations that are parallel in nature as those addressed above for claims 26, 29 and 33-34. Claims 38, 41 and 44-46 are therefore rejected for the same reasons as set forth above for claim Claims 26, 29 and 33-34, respectively.

Claim(s) 27, 30, 32, 39, 42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaqub (US2008/0275643A1) and in further view of Nagda (US2003/0084125A1) and in further view of Yang (US20070150375A1) and in further view of Knight (US2009/0144109).

Claim 27: Yaqub and Nagda and Yang teach The method of claim 25, While Nagda teaches further comprising: 
communicating the delivery plan to the plurality of carriers to determine, in response,  availability, provided by multiple carriers, according to at least transit time dictated by the optimized delivery route in the delivery plan, respective carrier availability, and respective carrier capacity; (Nagda, Par. 0026-0027)

Nagda, in Par. 0026-0027 teaches communicating the delivery plan to a plurality of carriers and receiving carrier availability and capacity.

communicating the availability to a purchasing user interface associated with the retailer, manufacturer or wholesaler; (Nagda, in Par. 0031)

Nagda, in par. 0031, teaches a user interface for shipper and carriers to use and communicate through. 

receiving from the purchasing user interface, a selection of a particular availability (Nagda, par. 0027)
assigning the (Nagda, par. 0027)

Nagda, in Par. 0027 teaches the selection of a carrier for deliver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include the user interface of Nagda in the system of Yaqub, in order to give customers visibility to a large pool for matching demands and capacities. (Nagda, Par. 0005)
However, Nagda does not teach but Knight teaches available time windows. (Knight, Par. 0028: Menlo can return, among other information, the lowest cost carriers available for particular load sizes, ranges, transit times, geographic locality, etc. . . . for transporting the desired quantity of the product)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yaqub in view of Nagda and Yang to include available time windows for carriers, as taught by Knight, in order to find the lowest cost carrier. 

Claim 30: Yaqub and Nagda and Yang and Knight teach The method of claim 27, Nagda teaches wherein the selection is made at a retail location, or using a personal device.  (Nagda, Par. 0023: interface and API which would be accessed by a device)

	See above rationale to combine.

Claim 32: Yaqub and Nagda and Yang and Knight teach The method of claim 27, Yaqub teaches wherein the transit time is determined according to inventory available at one or more vendors, and the geographic region associated with the delivery location. (Yaqub, Par. 0045 and 0048: route based on canceled or new pickups; Par. 0038 and 0054: route based on delivery location and geographic zone)

Claims 39, 42 and 44: Claims 39, 42 and 44 recite limitations that are parallel in nature as those addressed above for claims 27, 30 and 32. Claims 39, 42 and 44 are therefore rejected for the same reasons as set forth above for claim Claims 27, 30 and 32, respectively.

Claim(s) 28, 31, 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaqub (US2008/0275643A1) and in further view of Nagda (US2003/0084125A1) and in further view of Yang (US2007/0150375A1) and in further view of Ourega (US2008/0162304A1).

Claim 28: Yaqub and Nagda and Yang teach The method of claim 25, However they do not teach but Ourega teaches further comprising: 
providing access to an intermediary server device via a communication network, the intermediary device being connectable to a consumer having access to a purchasing user interface via a consumer device and the network, and being connectable via the network to the plurality of carriers each having a carrier device, each carrier enabling items to be transported from pick up locations for the items to a delivery location associated with the consumer, the purchasing user interface being integrated with the intermediary server device via the network by the retailer, manufacturer or wholesaler; and (Ourega, Fig.1 and Par. 0073: where the buyer computer (i.e. consumer device) and carrier computer and seller computer are all connected through a mediator's website and web server (i.e. intermediary server device) and Par. 0075 and 0076: where buyers can place orders for delivery though the mediators website which is an online market place that allows facilitates all parties (consumer, retailer, and carrier) to trade goods, exchange services and information);
enabling, via the purchasing user interface accessed by the consumer or consumer device, the consumer to request delivery of an order comprising one or more items to the delivery location by communicating with the intermediary server device.  (Ourega, Fig. 1 and Par. 0073: where the user computer is linked to the third party website (i.e. retailer user interface accessed by consumer device) and Par. 0076: where orders are placed for delivery);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yaqub in view of Nagda and Yang to include intermediary server device and purchasing user interface, as taught by Ourega, in order to provide a way for buyers to openly select shipping options for the delivery of their orders (Ourega, Par. 0012) 

Claim 31: Yaqub and Nagda and Yang and Ourega teach The method of claim 28, Ourega further teaches wherein the intermediary server device is integrated with the retailer interface using a customized front end interface. (Ourega, Par. 0018 and 0075)

	See above rationale to combine.

Claims 40 and 43: Claims 40 and 43 recite limitations that are parallel in nature as those addressed above for claims 28 and 31. Claims 40 and 43 are therefore rejected for the same reasons as set forth above for claim Claims 28 and 31, respectively.

Claim(s) 35 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaqub (US2008/0275643A1) and in further view of Nagda (US2003/0084125A1) and in further view of Yang (US2007/0150375A1) and in further view of Horton (US2006/0136236A1)

Claim 35: Yaqub and Nagda and Yang teach The method of claim 34, However they do not teach but Horton teaches wherein the delivery status data comprises at least one image, the at least one image capturing either the delivery location or damage to the one or more items.  (Horton, par. 0010: image of damaged good during transit)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery updates/confirmation of Yaqub to include an image of a damaged good during delivery, as taught by Horton, in order to because items can be susceptible to damage and acceptance of the item by a user will be dependent on the damage. (Horton Par. 0002 and 0005) 

Claim 47: Claims 47 recite limitations that are parallel in nature as those addressed above for claim 35. Claims 47 is therefore rejected for the same reasons as set forth above for claim Claims 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628